Citation Nr: 0731204	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDING OF FACT

The veteran's PTSD is manifested by no more than reduced 
reliability and productivity in occupational and social tasks 
due to such symptoms as autonomic hyperactivity, difficulty 
sleeping, nightmares, depression, exaggerated startle 
response, hypervigilance, avoidance of activities reminding 
him of his Vietnam experiences, trouble concentrating under 
stress, impaired impulse control, anxiety and flash backs. 


CONCLUSION OF LAW

Schedular criteria for an initial disability evaluation 
higher than 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the February 2005 rating decision 
granting service connection and assigning an initial 10 
percent rating for PTSD, effective from June 2, 2003.  During 
the appeal, the disability evaluation was increased to 50 
percent, effective from the date of service connection, by a 
March 2005 rating decision.  The matter of the initial 
disability evaluation for PTSD remains before the Board on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  As 
this appeal involves the initial disability evaluation, 
separate, "staged" ratings may be assigned for PTSD from such 
date as evidence warrants.  Fenderson v. West,  12 Vet. App. 
119, 126 (2001).  However, as will be shown below, evidence 
of record does not support assigning different percentage 
disability ratings during the time period in question.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  As a 50 percent rating is in effect, the next  
higher (70 percent) rating is assigned with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The September 2003 and October 2005 VA PTSD examination 
reports, private psychiatric evaluations dated in May 2004, 
July 2005, and May 2007 and VA treatment notes from August 
2005 to April 2006 have been reviewed.  Additionally, the 
Board has considered the veteran's statements and his June 
2007 hearing testimony.  The veteran's chief complaints as 
reported include autonomic hyperactivity, difficulty 
sleeping, nightmares, depression, exaggerated startle 
response, hypervigilance, avoidance of activities reminding 
him of his Vietnam experiences, trouble concentrating under 
stress, impaired impulse control, anxiety and flash backs.  

The Board finds, overall, the evidence is not commensurate 
with most of the criteria for a 70 percent rating or higher.  
The record does not reflect that the veteran has evidenced 
any obsessional rituals which interfere with routine 
activities.  There is also no evidence of spatial 
disorientation or illogical, obscure or irrelevant speech.  
At all times, the veteran has been reported as alert and 
oriented with normal speech.  There has been no finding of 
spatial disorientation or unorganized or illogical thought.  
Specifically, on 2003 and 2005 VA examinations, the veteran's 
thought processes and content were reported as normal.  In VA 
records for treatment of prostate cancer from January to 
April 2006, the veteran was described at all times as 
oriented to person, place and time, and his mood and affect 
were described as calm, pleasant and appropriate.  Moreover, 
there is no indication from the VA examinations or the 
private psychiatric evaluations that the veteran has ever had 
difficulty verbally expressing his feelings, thoughts, or 
engaging in appropriate behavior while in psychiatric 
therapy.  

Furthermore, suicidal and homicidal ideation were 
specifically denied on the 2003 and 2005 VA examinations.  
While his private treating psychologist noted intermittent 
suicidal ideation on his May 2004 evaluation of the veteran, 
there was no mention of suicidal or homicidal thought on 
subsequent evaluations by the psychologist dated in July 2005 
and May 2007.  


The record does indicate findings of lack of impulse control.  
However, there is no evidence of unprovoked irritability with 
periods of violence (see 2003 and 2005 VA examinations and 
2004, 2005 and 2007 private psychiatric evaluation reports).  
Specifically, the 2003 and 2005 VA examiners reported that 
the veteran has fair impulse control.  The 2005 VA examiner 
noted that the veteran was fired because an angry outburst, 
but there is no indication that this incident resulted in 
violence.  Moreover, the private treating psychologist noted 
in his July 2005 treatment letter that the veteran's personal 
relationships were affected by his lack of impulse control, 
but no violent behavior reported.  

Further, as to personal appearance and hygiene, the 2003 and 
2005 VA examinations reveal that the veteran was casually 
dressed, and there is no indication on any VA or private 
treatment record that the veteran has ever neglected his 
personal appearance or hygiene.  

There has been no showing of near-continuous panic or 
depression affecting the veteran's ability to function 
independently, appropriately and effectively.  First, there 
is no showing on private treatment evaluations or VA records 
that the veteran suffers from near-continuous panic attacks.  
On 2003 and 2005 VA examinations, the examiner reported that 
the veteran's mood was neutral.  A blunt affect was noted, 
and his judgment and insight were considered fair.  No 
objective finding of panic attacks or depression was made.  
The veteran's private treating psychologist did note 
depression on his 2004, 2005, and 2007 evaluations, and he 
noted its negative affects on his personal relationships with 
his ex-wife and his children and his ability to function 
independently.  However, there is no evidence in either VA or 
private treatment records that the veteran cannot perform the 
basic activities in living, and the VA and private treatment 
evaluations indicate that he has been gainfully employed at 
least since his October 2005 VA examination in a business 
which makes plaques (see also May 2007 private evaluation 
report showing the veteran is still employed and June 2007 
hearing indicating same type employment).  Additionally, the 
2003 and 2005 VA examiners and VA outpatient treatment 
records from August 2005 to April 2006 found the veteran 
always alert to time, place and person, and there was never a 
finding of impairment of thought processes, communication or 
memory other than the private psychologist's notations of the 
veteran's problems concentrating under stress.  The veteran 
testified at his June 2007 hearing that he consistently 
attended and actively participated in biweekly to monthly 
private PTSD therapy clinic meetings.  Neither the private or 
VA records noted that the veteran had any risk behaviors.  
While the veteran has reported that he avoids social 
situations, there is no indication that he is unable to 
function appropriately, effectively and independently in his 
current job and in social situations.

In terms of social functioning, the veteran testified at his 
June 2007 hearing that he is presently divorced and has been 
in two marriages, the first for seven years and the second 
for twenty years.  He testified that he has two children from 
his second wife and that they do not have a good 
relationship.  He denied any history of domestic violence.  
He stated that when not working he went to the gym, fished, 
golfed and read.  He testified that he did not socialize with 
people much, but the record reflects that he reported 
spending time with a lady friend at the time of his October 
2005 VA examination.  Also, as discussed above, he actively 
contributes to his bi-weekly to monthly PTSD therapy sessions 
with a private psychologist.  Despite the noted impairment, 
the veteran, overall, appears to be able to function in areas 
of judgment, thinking, and general social situations, 
contributing positively to psychiatric therapy and outside 
hobbies.  Moreover, it appears from the record that the 
veteran has been able to function appropriately and 
cooperatively during all VA treatment and VA PTSD 
examinations.  Furthermore, there is no indication that he 
has trouble in performing daily activities.  Thus, the 
evidence supports a conclusion that, interpersonally, the 
veteran seems to be functioning despite his psychiatric 
symptoms. 

Furthermore, in terms of occupational functioning, the record 
reflects that the veteran was employed at the time of his 
September 2003 VA examination and was fired from a job and 
was hired in another position prior to his October 2005 VA 
examination.  The record further indicates that at the time 
of his June 2007 hearing, the veteran was still employed in 
the position reported at the 2005 VA examination.  At his 
hearing, he described his present employment as a sales 
representative and reported no difficulties with his current 
employment.  He testified that he had held approximately ten 
to twelve jobs in the past.  He stated that he moved from job 
to job to make extra money for his family.  Of the 
approximately twelve jobs, he stated that he had only been 
fired twice.  In view of the foregoing, it appears that the 
veteran is functioning quite well in his current employment 
and that, considering his testimony, his firing during the 
appeal period was an anomaly. 

The veteran's Global Assessment of Functioning (GAF) scale at 
the September 2003 VA PTSD examination was 60.  Subsequent 
GAF scores made by VA and the veteran's private psychologist 
in May 2004, July 2005, October 2005 and May 2007 were 49, 
42, 45, and 42, respectively.  GAF is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A score of 100 represents 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  A score between 41 and 50 indicates 
serious psychiatric symptoms (suicidal ideation, severe 
obsessional rituals, occasional panic attacks) or serious 
impairment in social, occupational, or school functioning.  A 
score of 51 to 60 indicate moderate symptoms and moderately 
impaired occupational and social functioning.  Scores falling 
between 61 to 70 indicate some mild symptoms or some 
difficulty in social, occupational or school functioning but 
generally functioning pretty well, having some meaningful 
interpersonal relationships.

Despite the scores between 41 and 50, the veteran does not 
have clinical manifestations of most of the symptoms 
associated with more significant psychiatric impairment that 
would support the claim for a higher rating.  Other than the 
above reports of difficulty in social and work situations and 
impaired yet nonviolent impulse control, the evidence is 
negative as to such symptoms as panic attacks, obsessional 
rituals, actual ideation or intent as to self-injury or harm 
to others, illogical speech, and reality or perceptual 
disturbances, which could correspond to GAF scores of 50 or 
below.  

Similarly, deficiencies in most areas, so at to support a 70 
percent rating, are not demonstrated.  His treating 
psychologist has not identified specific deficiencies in 
judgment or thinking, and the VA examiner in 2003 and 2005 
found normal thought processes and content and described 
judgment as fair.  Although the veteran did lose a job due to 
an episode of anger in 2005, he has since done well at his 
current employment.  Similarly, although he is now twice 
divorced and has strained relationships with his adult 
children, the 2005 VA examination report alludes to a 
relationship with a "lady friend."  Although his treating 
psychologist reports depressed mood, the veteran's mood was 
described as neutral on VA examination in 2003 and 2005, and 
he denied anxiety and depression during VA treatment for 
prostate cancer in 2006.  

As such, based on a review of the various GAF scores within 
the context of the whole clinical record, the Board is not 
sufficiently convinced that the scores assigned accurately 
reflect the extent of psychiatric impairment.  The totality 
of the evidence most closely indicates moderate to moderately 
severe impairment, which supports the current 50 percent 
evaluation. 

Thus, based on the foregoing, the Board does not find an 
adequate basis to assign a 70 percent or higher rating for 
PTSD.  While the veteran appears to be lacking in some 
ability to establish and maintain effective social 
interaction with his family, he has shown the ability engage 
in the same employment for several years and to maintain 
outside hobbies and interests.  He expresses no suicidal 
ideation, and there is no indication that he is in a near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  The 
veteran has maintained his personal hygiene and has at all 
times been alert and oriented.  He has apparently been able 
to adapt to stressful circumstances which are contemplated by 
a work environment and avoids unprovoked periods of violence.  

Further, the record does not support a conclusion that the 
PTSD alone produces total occupational and social impairment.  
As noted above, he is successfully employed for several years 
and does participate in his social life to some extent.  The 
veteran does not exhibit such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule does not apply 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.3.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice concerning his 
service connection claim by the RO in June 2003 before the 
rating decision in January 2004.  The notice letter informed 
the veteran of the evidence necessary to substantiate a claim 
for entitlement to service connection for PTSD, what evidence 
VA was collecting, and what documents and information the 
veteran should provide.  See Quartuccio.  He was specifically 
instructed to provide any pertinent evidence in his 
possession.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the veteran appealed the 
initial disability evaluation assigned, and was provided with 
the appropriate information concerning his disability 
evaluation in the August 2006 statement of the case and in a 
notice letter dated in September 2005.  

There was also a March 2006 letter from the RO that further 
advised the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).  The Board finds that the presumption of 
prejudice due to not delivering the Dingess notice in a 
timely manner has been rebutted in this case.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Based on the 
communications sent to the veteran and the contentions and 
information provided by the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case and reasonably 
understands from the notices provided what was needed.

Specifically, the veteran's statements show actual knowledge 
of the evidence required for his increased rating claim.  In 
addition, the notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Overall, even though VA, under Sanders, may have 
erred by relying on a post-decisional Dingess letter to 
conclude that adequate notice has been provided, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim and present testimony at his June 
2007 hearing.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  In this case, the veteran's 
service and VA medical records and private psychiatric 
evaluations have been associated with the claims file, and he 
was afforded VA PTSD examinations in September 2003 and 
October 2005 in connection with his claim.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran


ORDER

A higher initial disability rating for post traumatic stress 
disorder is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


